DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14, 16, 19-20, 43-44 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of element “detecting a light-emitting screen in each image of the one or more images in the video data, wherein: the detected light-emitting screen is a light-emitting screen of a display of one of a mobile data terminal mounted in a vehicle or a mobile communications device; the display further comprises a non-light-emitting bezel adjacent the detected light-emitting screen; and detecting the light-emitting screen in each image of the one or more images comprises generating a mask associated with the detected light-emitting screen, wherein a shape of the mask is selected to match the detected light-emitting screen and exclude the non-light-emitting bezel; redacting a subset of pixel values in each image of the one or more images in accordance with the detected light-emitting screen in each image of the one or more images in the video data, wherein the redacting comprises applying a redaction filter to the subset of pixels in each image in accordance with the mask” with limitations taken with others in the claims.
Hutz et al. (US 20190068895) discloses preserving privacy in surveillance by obtaining images of a scene captured by a camera, identifying an object in the images through object recognition, determining that the object that is identified in the images is of a particular type that 
Khoo et al. (US 20160246996) discloses a system for redacting information from data records. The system comprises at least one digital video camera, such as those associated with law-enforcement officers and at least one computing device. The system is configured to receive one or more digital video files from the at least one digital video camera; store the digital video files in a storage location protected from public access; redact information from the digital video files to create redacted digital video files; and store the redacted digital video files in a storage location available to public access. 
Wakako et al. (US 20180101723) discloses a monitoring video analysis system, which supports reduction of a workload of mask processing while observing privacy protection of an object by flexibly masking the object appearing in a video. The system including a wearable camera and a back end server that receives video data files of a captured video. The wearable camera including a camera worn by a police officer that captures a monitoring video related to an incident. The back end server performs mask processing on all the frame images constituting the monitoring video captured by the camera, displays the mask processing result on monitor, and reproduces the masked frame images.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482